     4:20-cv-00685-RMG          Date Filed 04/28/21      Entry Number 16         Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

BARBARA SPROUSE,                    )             Civil Action No.: 4:20-CV-0685-RMG-TER
                                    )
                    Plaintiff,      )
                                    )
             -vs-                   )
                                    )              REPORT AND RECOMMENDATION
ANDREW M. SAUL,                     )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

       This is an action brought pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. Section 405(g), to obtain judicial review of a “final decision” of the Commissioner of

Social Security, denying Plaintiff’s claim for disability insurance benefits (DIB) and supplemental

security income(SSI). The only issues before the Court are whether the findings of fact are supported

by substantial evidence and whether proper legal standards have been applied.

                                I. RELEVANT BACKGROUND

A.     Procedural History

       On April 11, 2016, Plaintiff filed an application for DIB and SSI, with an alleged onset date

of March 30, 2016. (Tr. 20). Plaintiff’s claims were denied initially and upon reconsideration.

Thereafter, Plaintiff filed a request for a hearing. A hearing was held on October 11, 2018, at which

time Plaintiff and a vocational expert (VE) testified. (Tr. 160). The Administrative Law Judge

(ALJ) issued an unfavorable decision on January 15, 2019, finding that Plaintiff was not disabled

within the meaning of the Act. (Tr. 20-30). Plaintiff submitted additional evidence and filed a

request for review of the ALJ’s decision, which the Appeals Council denied on December 13, 2019,

making the ALJ’s decision the Commissioner’s final decision. (Tr. 1-3). On February 10, 2020,
     4:20-cv-00685-RMG           Date Filed 04/28/21    Entry Number 16       Page 2 of 11




Plaintiff filed an action in this court. (ECF No. 1).

B.     Plaintiff’s Background and Medical History

       Plaintiff was born on December 7, 1975, and was forty years old on the alleged onset date.

(Tr. 29). Plaintiff has past relevant work experience as a motel housekeeper. (Tr. 28-29).

C.     The ALJ’s Decision

       In the decision of January 15, 2019, the ALJ made the following findings of fact and

conclusions of law(Tr. 20-30):

1.     The claimant meets the insured status requirements of the Social Security Act through
       December 31, 2017.

2.     The claimant has not engaged in substantial gainful activity since March 30, 2016, the
       alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

3.     The claimant has the following severe impairments: lumbar degenerative disc disease,
       obesity, depression, anxiety and post-traumatic stress disorder (20 CFR 404.1520(c) and
       416.920(c)).

4.     The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926).

5.     After careful consideration of the entire record, I find that the claimant has the residual
       functional capacity to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except occasionally climb ropes/ladders/scaffolds, frequently climb steps/ramps, balance,
       stoop, kneel, crouch and crawl. She can frequently work at unprotected heights and around
       moving mechanical parts. She can sustain concentration, persistence and pace sufficient to
       perform unskilled work and her use of judgment is limited to performing simple work related
       decisions. She can occasionally interact with the public.

6.     The claimant is capable of performing past relevant work as a Housekeeper, DOT
       323.687-014 light, SVP 2. This work does not require the performance of work-related
       activities precluded by the claimant's residual functional capacity (20 CFR 404.1565 and
       416.965).

7.     The claimant has not been under a disability, as defined in the Social Security Act, from


                                                   2
     4:20-cv-00685-RMG           Date Filed 04/28/21      Entry Number 16         Page 3 of 11




       March 30, 2016, through the date of this decision (20 CFR 404.1520(f) and 416.920(f)).

                                         II. DISCUSSION

       Plaintiff argues in assigning great weight to opinions of the non-examining state agency

consultants, the ALJ failed to reconcile such opinions where the two consultants opined Plaintiff

could “understand and remember short and simple instructions and was capable of performing

simple tasks without special supervision,” where the RFC only included a limitation to unskilled

work. Plaintiff argues the ALJ failed to account in the RFC for previously found moderate

limitations in concentration, persistence, or maintaining pace in accordance with Mascio. Plaintiff

argues additional evidence submitted to the Appeals Council was not properly evaluated.

       Defendant argues that the ALJ’s decision is supported by substantial evidence.

A.     LEGAL FRAMEWORK

       1.      The Commissioner’s Determination–of–Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are under a “disability.” 42

U.S.C. § 423(a). Section 423(d)(1)(A) defines disability as: the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for at least 12

consecutive months. 42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations promulgated

under the Act have reduced the statutory definition of disability to a series of five sequential

questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and

noting the “need for efficiency” in considering disability claims). An examiner must consider the


                                                  3
     4:20-cv-00685-RMG          Date Filed 04/28/21       Entry Number 16        Page 4 of 11




following: (1) whether the claimant is engaged in substantial gainful activity (“SGA”); (2) whether

he has a severe impairment; (3) whether that impairment meets or equals an impairment included

in the Listings;1 (4) whether such impairment prevents claimant from performing PRW;2 and (5)

whether the impairment prevents him from doing SGA. See 20 C.F.R. § 404.1520. These

considerations are sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no further inquiry is necessary.

20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not

disabled at a step, Commissioner makes determination and does not go on to the next step).

       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).



       1
         The Commissioner’s regulations include an extensive list of impairments (“the Listings”
or “Listed impairments”) the Agency considers disabling without the need to assess whether
there are any jobs a claimant could do. The Agency considers the Listed impairments, found at
20 C.F.R. part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all criteria of any
of the Listed impairments for at least one year, he will be found disabled without further
assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the
claimant must establish that his impairments match several specific criteria or be “at least equal
in severity and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S.
521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
       2
         In the event the examiner does not find a claimant disabled at the third step and does not
have sufficient information about the claimant’s past relevant work to make a finding at the
fourth step, he may proceed to the fifth step of the sequential evaluation process pursuant to 20
C.F.R. § 404.1520(h).

                                                  4
     4:20-cv-00685-RMG          Date Filed 04/28/21      Entry Number 16        Page 5 of 11




       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a VE demonstrating the existence of jobs

available in the national economy that claimant can perform despite the existence of impairments

that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he is unable to perform

other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

       2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner [ ] made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly-tailored to determine whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner applied the proper legal

standard in evaluating the claimant’s case. See id.; Richardson v. Perales, 402 U.S. 389, 390 (1971);

Walls, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 438 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir.1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the

court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653


                                                 5
     4:20-cv-00685-RMG           Date Filed 04/28/21       Entry Number 16        Page 6 of 11




(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is rational. See Vitek, 438 F.2d

at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is substantial

evidence to support the decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

B.      ANALYSIS

Opinions: Non-examining

        Plaintiff argues in assigning great weight to opinions of non-examining state agency

consultants, the ALJ failed to reconcile such opinions where the two consultants opined Plaintiff

could “understand and remember short and simple instructions and was capable of performing

simple tasks without special supervision,” where the RFC only included a limitation to unskilled

work.

        The Social Security Administration’s regulations provide that “[r]egardless of its source, we

will evaluate every medical opinion we receive.” 20 C.F.R. § 404.1527(c). Generally, more weight

is given to the opinions of examining physicians than nonexamining physicians. More weight is

given to the opinions of treating physicians since they are more likely to be able to provide a

detailed, longitudinal picture of a claimant’s medical impairment. See 20 C.F.R. § 404.1527(c).

The medical opinion of a treating physician is entitled to controlling weight, i.e., it must be adopted

by the ALJ, if it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the record. See 20 C.F.R.

§ 404.1527(c)(2), SSR 96-2p, and Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). Thus, “[b]y

negative implication, if a physician’s opinion is not supported by clinical evidence, it should be


                                                  6
     4:20-cv-00685-RMG          Date Filed 04/28/21      Entry Number 16         Page 7 of 11




accorded significantly less weight.” Craig v. Chater, 76 F.3d 585,590 (4th Cir. 1996). Under such

circumstances, “the ALJ holds the discretion to give less weight to the testimony of a treating

physician in the face of persuasive contrary evidence.” Mastro, 270 F.3d at 178 (citing Hunter v.

Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)).

       In determining what weight to give the opinions of medical sources, the ALJ applies the

factors in 20 C.F.R. § 404.1527(c)(1)-(6), which are: whether the source examined the claimant;

whether the source has a treatment relationship with the claimant and, if so, the length of the

relationship and the frequency of examination; the nature and extent of the treatment relationship;

the supportability and consistency of the source’s opinion with respect to all of the evidence of

record; whether the source is a specialist; and, other relevant factors. See SSR 96-2p; Hines v.

Barnhart, 453 Fd 559,563 (4th Cir. 2006).

       State agency medical consultants “are highly qualified ...who are also experts in Social

Security disability evaluation. Therefore, administrative law judges must consider findings and other

opinions of State agency medical and psychological consultants and other program physicians,

psychologists, and other medical specialists as opinion evidence, except for the ultimate

determination about whether you are disabled.” 20 C.F.R. § 404.1527(e).

       In assigning great weight to non-examining state agency findings the ALJ stated:

       As for the opinion evidence, I have given great weight to the State Agency findings
       at Exhibits 2A, 3A, 7A and 8A that claimant can perform a range of unskilled light
       work with postural and environmental limitations and only occasional interaction
       with the public as their findings are consistent with the longitudinal record including
       Exhibits 21F, 23F and 25F).

(Tr. 28).

       On September 30, 2016, Dr. Waller, Ph.D., a non-examining state agency consultant, opined


                                                 7
     4:20-cv-00685-RMG          Date Filed 04/28/21      Entry Number 16        Page 8 of 11




Plaintiff was “able to understand and remember short and simple instructions and is capable of

performing simple tasks without special supervision.” Plaintiff may miss an occasional workday due

to depression and anxiety. (Tr. 77, 90)(Exhibits 2A, 3A). Plaintiff was moderately limited in ability

to understand and remember detailed instructions. Plaintiff was moderately limited in ability to

maintain attention and concentration for extended periods, perform activities within a schedule,

maintain regular attendance, be punctual within customary tolerances, complete a normal

workday/workweek without interruptions from psychologically based symptoms and to perform at

a consistent pace without an unreasonable number and length of rest periods, and moderately limited

in ability to interact appropriately with the general public. (Tr. 76-77). On March 8, 2017, Dr.

Harkness, Ph.D., a non-examining state agency consultant, reviewed all the evidence and the initial

assessment was still appropriate and applicable and adopted Dr. Waller’s limitations as written. (Tr.

104, 110)(Exhibit 8A).

       The ALJ erroneously summarized the two opinions of non-examining state agency specialists

as “unskilled,” which the record belies. The ALJ did not parse out the opinions and gave great

weight to the findings. Thus, the ALJ gave great weight to the two opinions that Plaintiff was “able

to understand and remember short and simple instructions and is capable of performing simple tasks

without special supervision.” (Tr. 77, 110). The ALJ does not reconcile this with the RFC given

of “can sustain concentration, persistence and pace sufficient to perform unskilled work and her use

of judgment is limited to performing simple work related decisions.” (Tr. 25). The ability to perform

“unskilled” work differs from the ability to understand and remember “short and simple

instructions.” See e.g. Thomas v. Berryhill, 916 F.3d 307, 313-14 (4th Cir. 2019).

       In formulating the RFC, the ALJ is required to “explain how any material inconsistencies or


                                                 8
     4:20-cv-00685-RMG          Date Filed 04/28/21      Entry Number 16         Page 9 of 11




ambiguities in the evidence in the case record were considered and resolved.” SSR 96–8, *7. The

ALJ’s RFC cannot be said to be supported by substantial evidence where the court is left to guess

how two opinions of non-examining specialists can be assigned great weight by the ALJ and be

found by the ALJ to be consistent with the record and then less restrictive RFC limitations are found

without explanation by the ALJ or resolving the self-made conflict within the ALJ’s opinion itself.

While the ALJ is not required to convert exact opinions into an exact RFC, where the ALJ gives

great weight to an opinion, the ALJ then cannot ignore the opined limitations in explaining and

formulating the RFC determination. The evaluation of the RFC is not in a vacuum apart from the

evaluation of the opinion evidence. The court is left to guess why the opined limitation to short and

simple instructions and simple tasks was rejected by the ALJ without explanation where the ALJ

gave great weight to such opinions containing said limitation.

       Proper explanation of this issue may have a significant impact on the Commissioner’s

determination at other Steps and on the availability of work for Plaintiff in the national economy at

Step Five. Therefore, this court will not address the remaining steps in the sequential evaluation or

Plaintiff’s remaining issues. Upon remand, the ALJ should take into consideration Plaintiff’s

allegations of error, including but not limited to Plaintiff’s arguments regarding Mascio and the RFC

and additional evidence submitted to the Appeals Council and support findings on such with citation

to substantial evidence and provide logical explanation from the evidence to the ultimate

conclusions. See Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015).

                                       III. CONCLUSION

       In conclusion, it may well be that substantial evidence exists to support the Commissioner’s

decision in the instant case. The court cannot, however, conduct a proper review based on the record


                                                 9
    4:20-cv-00685-RMG          Date Filed 04/28/21       Entry Number 16       Page 10 of 11




presented. Accordingly, pursuant to the power of the Court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in social security actions under

sentence four of Sections 205(g) and 1631(c)(3) of the Social Security Act, 42 U.S.C. Sections

405(g) and 1338(c)(3), it is recommended that the Commissioner’s decision be reversed and that this

matter be REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for

further proceedings in accordance with this opinion.



                                                       s/ Thomas E. Rogers, III
April 28, 2021                                         Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge




         The parties’ attention is directed to the important notice on the next page.




                                                10
    4:20-cv-00685-RMG           Date Filed 04/28/21       Entry Number 16         Page 11 of 11




              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting
Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       Post Office Box 2317
                                  Florence, South Carolina 29503

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                                  11
